The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-24, 27, 30, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877) in view of Mei (US 20160004952) and Sakama (US 20080106419, previously cited)
Fleck teaches
23. A surgical sponge comprising: 
an absorbent body (900; paragraph 139); 
a Radio Frequency Identification (RFID) identifier 902, the RFID identifier and antenna being encapsulated within plastic film forming an RFID tag, and the RFID tag being embedded within the absorbent body, wherein the RFID identifier includes an antenna made from traces, (Fig. 2, 42-45, paragraphs 68, 137-140). 
Fleck further teaches [0137] Identifiers may be protected from deterioration and accidental or intentional data corruption. For example, identifiers may be protectively encapsulated in inert biocompatible plastics. As the protective plastic materials in which identifiers are encapsulated may be water-impermeable, fluid-impermeable and gas-impermeable, the identifiers can resist deterioration when exposed to gas sterilization methods.
Fleck is silent to the tag having a hole and being rollable to form a tube, the RFID is surrounding a hole, wherein the plastic film is absent except in areas where the plastic film is encapsulating the traces of the antenna,
Mei teaches a flexible tag comprising a dry inlay layer 210 includes a thin film substrate 212, and a semiconductor chip 218 and an antenna 215 embedded in the plastic thin film substrate 212.  The layers, 230, 210, and 212 form at least a hole surrounded by the embedded antenna.  Although multiple holes are shown in Fig. 5, a single decorative larger hole (i.e. with shapes being circular, rectangular, heart, flower, or animal/insect) would have also been an obvious expedient and an obvious extension of Mei’s teachings, which would serve the same purpose of increasing flexibility, facilitating exchange of information, and providing decorative aesthetic design.  It is noted that in par. 33, Mei mentions a graphic being placed in the middle of the tag for aesthetic appeal to user without impacting the effectiveness of the tag.  The plastic film in Mei is also considered absent except in areas where the plastic film is encapsulating antenna traces (Fig. 5) since the claims do not specify the dimensions of these areas.
The film substrate 212 includes relatively more rigid polymer materials such as Polyimide (PI) or Polyethylene terephthalate (PET), which inherently known as a form of plastic (Mei, Figs. 2-3, 5, abstract, par. 20-22, 31-32).
[0022] The elastic layer 230 is used to improve the flexibility and durability of the wearable tag 100. The elastic layer 230 is flexible, and can conform to the skin under different moving positions. The elastic layer 230 is also breathable allow aspiration and moisture from the skin to be released to the environment. The elastic layer 230 can be made of a viscoelastic polymeric material having low Young's modulus and high failure strain. In some embodiments, the elastic layer 230 has a Young's Modulus <0.3 Gpa. In some cases, the elastic layer 230 has a Young's Modulus <0.1 Gpa to provide enhanced flexibility and tackability. Materials suitable for the elastic layer include elastomers, viscoelastic polymers, such as silicone, and medical 
Mei does not indicate that the tag with the polyimide or PET material is rollable.
Sakama teaches an inlet 11 for making biological implantation RFID tag, implantable within a living body, comprises a base layer made from polyimide material and is capable of being rolled and wrapped around a support 21 (Fig. 1-4, par. 38, 42, 86)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Mei and Sakama by forming a hole within the contours of the antenna so that flexibility is enhanced. It would also have been obvious to one of ordinary skill in the art that since the hole(s) in the tag of “high flexibility” (par. 6) of Mei at least reduces the amount of material to be bent when being rolled, it would cause an increase in the flexibility of the tag since the amount of material to be rolled or bent is reduced.
With respect to limitation “rollable to form a tube”, this limitation refers to an intended use.  The claim does not recite how small, how big, or what the diameter is for the tube.  It would have also been obvious that the tag of “high flexibility” (par. 6) of Mei is capable of being rolled to form a tube.
Re claim 24, wherein the RFID identifier is in a flat configuration (Fig. 45). 
Re claim 27, wherein the RFID identifier includes a loop- shaped antenna (par. 68). 
Re claim 28.27, the plastic film includes a hole through a central region of the RFID tag, and wherein the loop-shaped antenna surrounds hole (Mei, Figs. 5-6)2Application No. 14/615,678
Re claim 29.28, wherein the hole in the RFID tag is shaped at least one of round, oval, square, and rectangular (Mei, Fig. 1-2, 5-6)
Re claim 30, wherein the RFID tag includes a tab-shaped protrusion extending from an outer edge of the RFID tag (Figs. 43-45). 
Fleck teaches a surgical sponge counting and detection system for counting and detecting surgical sponges for use in the treatment of a patient, the system comprising:
a plurality of surgical sponges (900, paragraph 139), each with an absorbent body having an embedded Radio Frequency Identification (RFID) tag, each RFID tag having an RFID identifier 902 with a flat configuration and encapsulated within plastic film (Fig. 2, 42-45, paragraphs 137-139).; 
an RFID scanner (i.e. Fig. 13, paragraph 97; wand 272 in Fig. 14, par. 110) adapted to detect entry of the RFID identifiers associated with each of the plurality of the surgical sponges at a sponge entry detection zone, and exit of the RFID identifiers associated with each of the plurality of the surgical sponges at a sponge exit detection zone (abstract, summary, par. 97, 110), the RFID scanner adapted to generate RFID scan data; 
the sponges being adapted to be directed to a sponge disposal station after being scanned at the sponge exit detection zone, the sponge disposal station being physically separated from (i.e. removed from; par. 84) the sponge exit detection zone so as to reduce the likelihood of scanning sponges in the sponge disposal station;
a display unit (i.e. 34, 82, 84) for indicating information regarding the plurality of the surgical sponges; and 
a control circuit 30 operably coupled to the RFID scanner and the display unit, wherein the control circuit is configured to determine, based on the RFID scan data, if the number of the surgical sponges entry scanned is equal to the number of the surgical sponges exit scanned indicating that no surgical sponges remain in the patient (abstract, paragraph 67, 85, 99, 102-103, 108+), wherein the control circuit is configured to provide an indication, via the display unit, that all the surgical sponges have been removed from the patient, or that one or more surgical sponges still remain in the patient (abstract, paragraph 67, 85, 99, 102-103, 108+).   The scanner in Fleck having antennas that can be tuned at specific resonant frequencies of the tags 
Fleck is silent to the tag comprising a hole and being rollable to form a tube, the RFID is surrounding a hole.
Mei teaches a flexible tag comprising a dry inlay layer 210 includes a thin film substrate 212, and a semiconductor chip 218 and an antenna 215 embedded in the plastic thin film substrate 212.  The film substrate 212 includes relatively rigid polymer materials such as Polyimide (PI) or Polyethylene terephthalate (PET), which inherently known as a form of plastic (Mei, abstract, par. 20-22). The layers, 230, 210, and 212 form at least a hole surrounded by the embedded antenna.  Although multiple holes are shown in Fig. 5, a single decorative larger hole (i.e. with shapes being circular, rectangular, heart, flower, or animal/insect) would have also been an obvious expedient and an obvious extension of Mei’s teachings, which would serve the same purpose of increasing flexibility, facilitating exchange of information, and providing decorative aesthetic design.  It is noted that in par. 33, Mei mentions a graphic being placed in the middle of the tag for aesthetic appeal to user without impacting the effectiveness of the tag.  The plastic film in Mei is also considered absent except in areas where the plastic film is encapsulating antenna traces (Fig. 5) since the claims do not specify the dimensions of these areas.
Mei does not indicate that the tag with the polyimide or PET material is rollable.
Sakama teaches an inlet 11 for making RFID tag comprises a base layer made from polyimide material and is capable of being rolled and wrapped around a support 21 (Fig. 1-4, par. 38, 42, 86)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Mei and Sakama by forming a hole within the contours of the antenna so that flexibility is enhanced. It would also have been obvious to one of ordinary skill in the art that since the hole(s) in the tag of “high flexibility” (par. 6) of Mei at 
With respect to limitation “rollable to form a tube”, this limitation refers to an intended use.  The claim does not recite how small, how big, or what the diameter is for the tube.  It would have also been obvious that the tag of “high flexibility” (par. 6) of Mei is capable of being rolled to form a tube.
Re claim 34, further including a second RFID scanner (see scanners associated with patient supports 190, 192, 194) operatively coupled to the control circuit and adapted to be embedded in3 Application No. 14/615,678 an underbody support for the patient, the second RFID scanner to detect RFID identifiers that remain in the patient positioned on the underbody support and to generate RFID scan data, and wherein the control circuit is configured to determine, based on the RFID scan data from the second RFID scanner, if one or more surgical sponges remain in the patient (Fig. 7-8, 13, 14-16, abstract, paragraph 67, 85, 99, 102-113+).   
Re claim 35, wherein the RFID scanner is configured to interrogate the plurality of surgical sponges tagged with RFID identifiers, the RFID scanner detecting the RFID identifiers electromagnetically, the RFID identifiers each storing and communicating a unique data string, each unique data string corresponding to a one of the plurality of surgical sponges (Fig. 41)
Re claim 36, wherein the RFID scanner is configured to interrogate the plurality of surgical sponges tagged with RFID identifiers when the plurality of surgical sponges are present within a volume, the scanner simultaneously reading the RFID identifiers of the surgical sponges present in the volume (abstract, summary). 
Re claim 37, wherein the entry and exit of the RFID identifiers detected by the RFID scanner is the entry and exit of the RFID identifiers within a surgical field associated with the patient (abstract, summary).  
Re claims 38-39, see discussion regarding claims above.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877)/ Mei (US 20160004952)/ Sakama (US 20080106419) in view of Falls (US 20060065739)
Fleck is silent to wherein the RFID identifier is encapsulated within the tab-shaped protrusion. 
Falls teaches RFID identifier 240 is encapsulated within the tab-shaped protrusion 250 (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Falls so that the protrusion can be easily read when grabbed or held.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (US 20110174877)/ Mei (US 20160004952)/ Sakama (US 20080106419) in view of Sprowl (US 20090096629)
Re claim 32, Fleck is silent to wherein metal foil is encapsulated within the plastic film, the metal foil dampening RF signals passing therethrough. 
Sprowl teaches a metal foil 24 placed next to RFID can be used as a shield causing signals to radiate in a direction away from ground plane 28 below the foil.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Sprowl by placing a foil next to the RIFD to dampen or shield any signal coming to the RFID from the shield side.
Remarks
Applicant argued that 
Applicant previously argued that paragraph [0036] of Mei appears to teach away from having Mei's dry inlay layer (having the semiconductor chip and antenna embedded therein) be flexible or stretchable. In particular, this cited paragraph of Mei criticizes conventional wearable tags in which the semiconductor chip, the antenna circuit, and the connection leads from the metal pads to the ends of the antenna circuit are often broken, due to repeated stretching and compression as a result of skin movement. Applicant respectfully points out that the Office Action has not directly addressed this argument. Instead, the Office Action simply stated that the rigidity in Mei is intended to protect the tag and increase its lifetime. Such a statement, 
It is respectfully submitted that Mei’s par. 36 really is criticizing conventional wearable tags (see Background, par. 4) that couldn’t stay on the user’s skin as required due to repeated stretching and weakest links in the connection leads. Thus, Mei does not criticize its own teachings.
Applicant further argued that 
As discussed above, claims 23 and 38 require that the plastic film is absent except in areas where the plastic film is encapsulating the traces of the antenna. The Office Action states that Mei is considered to meet this limitation since the claim does not specify any dimensions. Applicant respectfully points out that the claims are not required to recite dimensions in order to sufficiently determine whether Mei discloses the claimed limitation. In fact, Applicant respectfully submits that there is nothing in Mei to suggest that his plastic film is absent except in areas where the plastic film is encapsulating antenna traces. To the contrary, Mei's Fig. 5 clearly shows that his plastic film extends beyond the regions of his antenna, thus suggesting that Mei's plastic film would likewise extend beyond traces of his antenna. There is nothing shown in Mei's Fig. 5, or elsewhere in Mei's disclosure, to suggest that Mei would meet this claimed feature.
It is respectfully submitted that the interpretation that Mei’s Fig. 5 may read on the limitations is in line with Applicant’s invention since as seen in the Applicant’s Fig. 9 (see below) the plastic film can go beyond the actual antenna coils, which even covers the EAS identifier 62.  As also shown below, the tag of Mei can be thought of having 4 sections (or more) each is present with a respective antenna coil section.  The middle hole does not have plastic.  The previous Office Action also mentioned that although multiple holes are shown in Fig. 5, a single decorative larger hole (i.e. with shapes being circular, rectangular, heart, flower, or animal/insect) would have also been an obvious expedient and an obvious extension of Mei’s teachings, which would serve the same purpose of increasing flexibility, facilitating exchange of information, and providing decorative aesthetic design. It is noted that in par. 33, Mei mentions a 

    PNG
    media_image1.png
    272
    373
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    320
    325
    media_image2.png
    Greyscale

Applicant further argued that 
… independent claims 23, 33, and 38 each recite that the RFID identifier is encapsulated within a plastic film to form the RFID tag; that the RFID tag has a hole that surrounds the antenna, and that the hole is configured to provide flexibility to the RFID tag to such an extent that the RFID tag is rollable to form a tube. The Office Action has not pointed the Applicant to any hole in Sakama, much less to a hole that provides the claimed level of flexibility. In a previous Office Action, Sakama's slit (14) was alleged to be equivalent to the claimed hole. However, as previously argued, Sakama' s slit is not formed in a plastic film, much less in a plastic film that encapsulates the RFID identifier. Accordingly, Applicant respectfully submits that Sakama fails to disclose the claimed hole.
It is respectfully submitted that Applicant’s is reminded that Sakama is borrowed to show rollability with the polyimide material, not to show Sakama’s tag having a hole. But in fact Sakama also teaches the inlay having a slit (Figs. 2 item 14, 5, 9B item 64, 11D, 12C item 44D).  The slit (that can be considered as a hole) mentioned in Sakama is used for impedance matching (par. 42).  One of ordinary skill in the art would recognize that when a sheet of material such as metal or plastic such as Sakama’s inlay having a slit, it is an inherent property that the sheet is more flexible and bendable.
For these reasons, the previous rejection(s) is/are respectfully maintained.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887